 Case 2:21-cv-10249-TLL-PTM ECF No. 1, PageID.1 Filed 02/02/21 Page 1 of 13




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


CAREY MONROE,

      Plaintiff,
                                                    Case No.
v.
                                                    HON.
CLEARY UNIVERSITY,

      Defendant.

 SCOTT P. BATEY (P54711)
 RYAN T. FOWLER (P84210)
 Batey Law Firm, PLLC
 Attorney for Plaintiff
 30200 Telegraph Road, Suite 400
 Bingham Farms, MI 48025
 (248) 540-6800-telephone
 (248) 540-6814-fax
 sbatey@bateylaw.com

             PLAINTIFF’S COMPLAINT AND JURY DEMAND

      NOW COMES, Plaintiff, Carey Monroe (hereinafter “Plaintiff”), by and

through her attorneys Scott P. Batey and the Batey Law Firm, PLLC, and for her

Complaint against Defendant states as follows:

      1.     Plaintiff is a resident of the Village of Millington, County of Tuscola,

and State of Michigan.
 Case 2:21-cv-10249-TLL-PTM ECF No. 1, PageID.2 Filed 02/02/21 Page 2 of 13




       2.    Defendant, Cleary University, (“Cleary”) is a Michigan corporation

with its principal place of business located at 3750 Cleary Dr., Howell, MI 48843,

and whose registered agent is Michael Barnes, located at 3750 Cleary Dr., Howell,

MI 48843.

       3.    The events producing the original injury occurred in Livingston

County, in the Eastern District, Southern Division of Michigan.

       4.    Jurisdiction and venue are proper in the District Court for the Eastern

District of Michigan pursuant to 28 U.S.C. § 1391(b) & (c), and this Honorable Court

has pendant jurisdiction over Plaintiff’s state law claims under 28 USC §1367.

       5.    The amount in controversy exceeds $75,000.00, exclusive of interest

and costs, and jurisdiction and venue is otherwise proper in this Court.

       6.    Plaintiff brings this action for damages arising out of the acts and/or

omissions of Defendant constituting unlawful discrimination/harassment consisting

of Age Discrimination in violation of the the Michigan Elliott-Larsen Civil Rights

Act, MCLA 37.2202, et seq., (“ELCRA”), and in violation of the Family Medical

Leave Act, (“FMLA”), which resulted in emotional and economic damages to

Plaintiff.

                          GENERAL ALLEGATIONS

       7.    Plaintiff incorporates by reference paragraphs 1 through 6 of the

Complaint as though fully set forth herein.


                                          2
 Case 2:21-cv-10249-TLL-PTM ECF No. 1, PageID.3 Filed 02/02/21 Page 3 of 13




      8.    Plaintiff is a 47 year-old female who began her employment with

Defendant on or about October 17, 2017, and was most recently employed as Cleary

University’s Vice President, Enrollment & Corporate Relations.

      9.    For the duration of Plaintiff’s employment, she was an exemplary

employee, well-liked by her co-workers and by students and faculty of the

Defendant, Cleary University, with no written reprimands. She loved her job and

being part of the Cleary University family and when nominated for the position of

President of the University, a letter of support was signed by several students and

faculty members.

      10.   As Vice President, Enrollment & Corporate Relations, one of

Plaintiff’s primary functions was to work to ensure that Cleary met its enrollment

goals each semester.

      11.   In pursuit of that goal, Plaintiff took many steps to modernize Cleary’s

enrollment process, including working in conjunction with a company known as

“EAB,” which uses technology to attract applicants to institutions of higher

education, such as Cleary.

      12.   Under Plaintiff’s direction, Cleary continuously met or exceeded its

enrollment goals.




                                         3
 Case 2:21-cv-10249-TLL-PTM ECF No. 1, PageID.4 Filed 02/02/21 Page 4 of 13




      13.    Notably, in light of the Covid-19 pandemic, which caused many college

students to defer applications or forgo a degree altogether, Cleary’s upper

management expressed significant concern over its ability to meet enrollment goals.

      14.    Again under Plaintiff’s direction, Cleary continued to meet or exceed

      its enrollment goals despite the Covid-19 pandemic, a testament to Plaintiff’s

competence and dedication, as reflected in her performance reviews.

      15.    All of Plaintiff’s quarterly performance reviews indicated that she

“exceeds expectations,” with positive comments specifically regarding her actions

as Vice President, Enrollment & Corporate Relations.

      16.    Plaintiff’s October 2019 quarterly performance review indicated that

the fall semester boasted the largest traditional population recruited in Cleary’s

history.

      17.    In spite of Plaintiff’s positive performance and exceptional enrollment

numbers, she was discriminated against by Cleary and through its President, Emily

Barnes, on the basis of Plaintiff’s age.

      18.    Emily Barnes is a 35 year-old female who assumed the office of

Provost/Interim President of Cleary University on May 8, 2020 and became

Plaintiff’s immediate supervisor.

      19.    On several occasions, Barnes made blatantly discriminatory comments

to Plaintiff regarding her age, including that, “your [Plaintiff’s] generation is more


                                           4
 Case 2:21-cv-10249-TLL-PTM ECF No. 1, PageID.5 Filed 02/02/21 Page 5 of 13




concerned about corner offices, titles, pin-striped suits, and kingdom building, than

you are about working together – that is not going to work anymore in higher

education.”

      20.     Barnes continued to refer on multiple occasions to Plaintiff’s age as a

barrier to proper leadership.

      21.     In spite of Plaintiff’s performance which consistently exceeded

expectations, Barnes challenged Plaintiff at every turn, attempted to obstruct her in

her efforts, and sought to countermand measures Plaintiff took to continue to

improve enrollment figures at Cleary due to Plaintiff’s age.

      22.     On September 16, 2020, Plaintiff sent a communication to Kait

Conahan, a Human Resources Representative of Defendant, Cleary University,

complaining about age discrimination and requesting that Plaintiff’s personnel file

be formally updated to include her concerns about interactions with Barnes,

specifically that Barnes made multiple comments regarding Plaintiff’s age being a

problem with regard to her employment and performance, among other

inappropriate comments by Barnes to Plaintiff.

      23.     In addition to the specific comments referenced in Plaintiff’s

September 16, 2020 communication to Defendant’s Human Resources Department,

Defendant made near-weekly comments to Plaintiff regarding the inefficacy of

members of “her generation” as well as their unsuitability as employees.


                                          5
 Case 2:21-cv-10249-TLL-PTM ECF No. 1, PageID.6 Filed 02/02/21 Page 6 of 13




      24.    Plaintiff suffers from chronic diverticulitis which is a serious medical

condition under the FMLA.

      25.    Plaintiff requested and was approved for FMLA leave from October

6, 2020, until November 22, 2020, for chronic diverticulitis.

      26.    Plaintiff’s medical leave was protected under FMLA and approved by

the Defendant.

      27.    In direct response to Plaintiff’s filing of a complaint of age

discrimination with Cleary’s Human Resources Department, use of FMLA leave and

as a result of Plaintiff’s age, and/or Plaintiff’s use of FMLA leave Plaintiff was

terminated by Cleary on or about November 18, 2020. During the time period in

question, Defendant was Plaintiff’s employer and Plaintiff was its employee within

the meaning of the ELCRA.

      28.    On or about January 20, 2021 Plaintiff filed a Charge of Discrimination

with the EEOC for Claim No. 471-2021-00527 for claims of age discrimination

under the ADEA and will amend this Complaint after more than 60 days have passed

since the Charge was filed.

      29.    Defendant’s actions were intentional, or were carried out with reckless

indifference to Plaintiff’s rights and sensibilities.

                                    COUNT I
                              AGE DISCRIMINATION

      30.    Plaintiff incorporates by reference paragraphs 1 through 29 of the
                                            6
 Case 2:21-cv-10249-TLL-PTM ECF No. 1, PageID.7 Filed 02/02/21 Page 7 of 13




Complaint as though fully set forth herein.

      31.    Defendant was Plaintiff’s employer within the meaning of the ELCRA.

      32.    Pursuant to ELCRA Plaintiff is guaranteed the right to be free from

discriminatory treatment and harassment from her employer and/or supervisors on

the basis of her age.

      33.    Plaintiff’s age was a factor in Defendant’s employment decisions,

including adverse employment actions and termination.

      34.    During the course of her employment with Defendant, Plaintiff was

subjected to unwelcome age discrimination including adverse employment action,

including termination, based upon her age by Defendant creating a hostile work

environment by Defendant.

      35.    The age discrimination, hostile work environment, retaliation and

adverse employment actions by Defendant had the purpose and/or effect of

substantially interfering with Plaintiff's employment and/or creating an intimidating,

hostile, and offensive employment environment.

      36.    Defendant had both actual and constructive notice that they were

creating an intimidating, hostile and offensive work environment for Plaintiff.

      37.    Despite having notice of the age discrimination and conduct toward

Plaintiff, Defendant failed to take any remedial action, but instead terminated

Plaintiff based upon her age.


                                          7
 Case 2:21-cv-10249-TLL-PTM ECF No. 1, PageID.8 Filed 02/02/21 Page 8 of 13




      38.    The age discrimination and conduct by Defendant and Defendant’s

failure to take any remedial action violated the ELCRA.

      39.    As a proximate result of the willful age discrimination and Defendant’s

failure to take remedial action against the age discrimination, retaliation and

conduct, Plaintiff has sustained injuries including, but not limited to, physical pain

and suffering, mental anguish, fright, shock, embarrassment, humiliation,

mortification, outrage, anxiety, emotional distress, loss of self-esteem, loss of

earnings, liquidated damages and other employment benefits and a loss of capacity

for the enjoyment of life.

      WHEREFORE, Plaintiff respectfully requests judgment in her favor and

against Defendant, Cleary, in an amount in excess of $75,000.00, plus exemplary

damages, together with costs, interest and attorney fees and any other relief this

Honorable Court deems appropriate

                                    COUNT II
                             VIOLATION OF THE FMLA
      40.    Plaintiff incorporates by reference paragraphs 1 through 39 of the

Complaint as though fully set forth herein.

      41.    Defendant, DMS was Plaintiff’s “employer” within the meaning of the

FMLA.

      42.    Plaintiff suffers from chronic diverticulitis which is a serious medical

condition under the FMLA.

                                          8
 Case 2:21-cv-10249-TLL-PTM ECF No. 1, PageID.9 Filed 02/02/21 Page 9 of 13




      43.    Plaintiff requested and was approved for FMLA leave from October

6, 2020, until November 22, 2020, for chronic diverticulitis.

      44.    Plaintiff’s medical leave was protected under FMLA and approved by

the Defendant.

      45.    Defendant violated the FMLA by terminating Plaintiff for failing to

work on days she was exercising approved FMLA leave.

      46.    As a direct and proximate result, Plaintiff has sustained damages

including, but not limited to loss of income and attorney fees.

      WHEREFORE, Plaintiff respectfully requests judgment in her favor and

against Defendant in an amount in excess of $75,000.00, plus exemplary damages,

together with costs, interest, attorney fees and punitive/treble damages as allowed

by statute and any other relief this Honorable Court deems appropriate.

                          COUNT III
       DISCRIMINATION IN VIOLATION OF 29 U.S.C. § 2614(a)(1)

      47.    Plaintiff incorporates by reference paragraphs 1 through 46 of the

Complaint as though fully set forth herein.

      48.    Defendant was Plaintiff’s “employer” within the meaning of the 29

U.S.C. § 2614(a)(1).




                                          9
Case 2:21-cv-10249-TLL-PTM ECF No. 1, PageID.10 Filed 02/02/21 Page 10 of 13




      49.    Under the FMLA “Employers cannot use the taking of FMLA leave

as a negative factor in employment actions, such as hiring, promotions or

disciplinary actions,” including termination.

      50.    Plaintiff engaged in activity protected by the FMLA when she

requested and was approved for FMLA leave.

      51.    The FMLA leaves were approved by Defendant.

      52.    Defendant took adverse action against Plaintiff by terminating her

while she was on FMLA leave for failing to work on days she was approved for

FMLA leave.

      53.    As a result of Plaintiff asserting her right to a FMLA leave, she was

subjected to adverse employment action including termination.

      54.    As a direct and proximate result, Plaintiff has sustained damages

including, but not limited to the following:

              a.   Loss of income;

              b.   Emotional pain and suffering;

              c.   Severe mental anguish and distress;

              d.   Embarrassment and humiliation;

              e.   Fright, shock, and mortification;

              f.   Loss of earnings and other employment benefits; and
              g.   Costs and attorney fees.



                                          10
Case 2:21-cv-10249-TLL-PTM ECF No. 1, PageID.11 Filed 02/02/21 Page 11 of 13




      WHEREFORE, Plaintiff respectfully requests judgment in her favor and

against Defendant in an amount in excess of $75,000.00, plus exemplary/treble

damages, together with costs, interest and attorney fees and any other relief this

Honorable Court deems appropriate.


                                    COUNT IV
                                  RETALIATION

      55.    Plaintiff incorporates by reference paragraphs 1 through 54 of the

Complaint as though fully set forth herein.

      56.    Defendant is an “employer” as defined in the ELCRA and FMLA.

      57.    Pursuant to the ELCRA and FMLA, Plaintiff is guaranteed the right to

be free from discrimination and/or termination from her employer and/or supervisors

based upon her age, or upon the taking of FMLA leave.

      58.    Plaintiff engaged in a protected activity under the ELCRA in reporting

to Defendant’s Human Resources Department that she was suffering discrimination

on the basis of her age.

      59.    Defendant knew that Plaintiff was engaging in a protected activity.

      60.    As a direct result of Plaintiff engaging in the above-referenced

protected activity, Defendant retaliated against Plaintiff by terminating her.




                                          11
Case 2:21-cv-10249-TLL-PTM ECF No. 1, PageID.12 Filed 02/02/21 Page 12 of 13




      61.    Plaintiff’s report to Defendant’s Human Resources Department of

instances of age discrimination against here was a significant factor in Defendant’s

adverse employment actions.

      62.    Plaintiff engaged in a protected activity under the FMLA in requesting

and taking approved FMLA leave.

      63.    Defendant knew that Plaintiff was engaging in a protected activity.

      64.    As a direct result of Plaintiff engaging in the above-referenced

protected activity, Defendant retaliated against Plaintiff by terminating her.

      65.    Because of the unlawful conduct of Defendant, and as a proximate

result of such conduct, Plaintiff has suffered damages, including humiliation,

embarrassment, outrage, mental anguish and anxiety, emotional distress, loss of self-

esteem, loss of earnings and other employment benefits, and a loss of capacity for

the enjoyment of life.

      WHEREFORE, Plaintiff respectfully requests judgment in his favor and

against Defendant in an amount in excess of $75,000.00, plus exemplary damages,

together with costs, interest and attorney fees and any other relief this Honorable

Court deems appropriate.




                                          12
Case 2:21-cv-10249-TLL-PTM ECF No. 1, PageID.13 Filed 02/02/21 Page 13 of 13




                                    Respectfully submitted,

                                    BATEY LAW FIRM, PLLC

                                  By: /s/Scott P. Batey
                                    SCOTT P. BATEY (P54711)
                                    RYAN T. FOWLER (P84210)
                                    Attorney for Plaintiff
                                    30200 Telegraph Road, Suite 400
                                    Bingham Farms, Michigan 48025
                                    (248) 540-6800
                                    sbatey@bateylaw.com

Dated:      January 30, 2021


                         DEMAND FOR JURY TRIAL

      NOW COMES Plaintiff, Carey Monroe, by and through her attorneys, Scott

P. Batey and the Batey Law Firm, PLLC, and hereby demands a trial by jury on all

issued allowed by law.

                                    Respectfully submitted,

                                    BATEY LAW FIRM, PLLC

                                  By: /s/Scott P. Batey
                                    SCOTT P. BATEY (P54711)
                                    RYAN T. FOWLER (P84210)
                                    Attorney for Plaintiff
                                    30200 Telegraph Road, Suite 400
                                    Bingham Farms, Michigan 48025
                                    (248) 540-6800
                                    sbatey@bateylaw.com

Dated:      January 30, 2021

                                       13
